Citation Nr: 1025455	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for bilateral 
hearing loss.  The Veteran disagreed with the denial of service 
connection for bilateral hearing loss.  Accordingly, this matter 
is properly before the Board for adjudication.


FINDINGS OF FACT

1.	 All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained. 

2.	The Veteran has some noise exposure in service working as an 
aircraft mechanic.

3.	The Veteran had normal hearing on separation examination from 
active duty in January 1969.  

4.	The Veteran has current bilateral sensorineural hearing loss.

5.	Hearing loss was not present in service, or for many years 
thereafter, and the most probative evidence on the question of 
a medical relationship between the veteran's hearing loss 
against the claim.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and service connection for bilateral hearing loss may 
not be presumed. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim. 

In a letter dated in March 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for bilateral hearing loss, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and responsibilities 
under the VCAA. 

The Board notes that in July 2008, the Veteran submitted a Notice 
of Disagreement, and at the same time, a VA Form 9, requesting a 
Board hearing.  Thereafter, in September 2008, VA issued a 
Statement of the Case.  Subsequently, in September 2008, the 
Veteran submitted another VA Form 9, indicating that he did not 
want a Board hearing.  Thus, the Board finds that VA has complied 
with the VCAA's duty to assist by aiding the Veteran in obtaining 
evidence, affording him a physical examination, and obtaining a 
medical opinion as to the etiology.  It appears that all known 
and available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims file, 
and the Veteran does not appear to contend otherwise.  

The examination provided and medical opinion obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinion provided includes well-
reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

The Veteran asserts that his hearing loss is due to excessive 
noise exposure while on active duty.  He states that he does not 
recall having a hearing test prior to separating from military 
service.  He further states that when he arrived at Bien Hoa Air 
Force Base in Vietnam, he was not assigned to a specific 
aircraft.  Rather, he was assigned to turnaround maintenance, 
where he was exposed to constant loud noise from aircrafts 
arriving and departing for up to 12 hours a day without hearing 
protection.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The Veteran seeks service connection for hearing loss, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and 
service connection may be granted under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the Veteran was discharged 
from service in February 1969, the evidence must show that his 
chronic disease manifest to a degree of ten percent by February 
1970 in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  

The Veteran served in the United States Air Force from November 
1965 to February 1969 as an aircraft mechanic.  The Board 
acknowledges the Veteran's belief that he did not receive a 
hearing test prior to separating from military service.  However, 
the Veteran's service treatment records show the Veteran received 
two hearing tests in January 1969.  Therefore, the Board finds 
the Veteran's statement not to be credible.  

Moreover, the Veteran's service treatment records show normal 
hearing upon entry into service and upon discharge examination.  
Although there is a change in the Veteran's hearing from 1965 to 
1969, the audiometric examinations show auditory thresholds less 
than 40 decibels at the frequencies of 500, 1000, 2000, 3000, 
4000 Hertz, and there are not at least three frequencies with an 
auditory threshold of 26 decibels or greater at 500, 1000, 2000, 
3000 or 4000 Hertz.  Therefore, neither hearing test shows the 
Veteran had hearing loss that met the criteria for disability for 
VA purposes.  As such, there is no hearing disability noted 
during service.  

After separating from service, the Veteran worked installing 
electrical wiring in aircraft, office equipment maintenance, and 
water system maintenance for 30 years, where there is regular 
noise exposure from water pumps.  There are no medical records 
that indicate the Veteran sought treatment for hearing loss at 
any time after separating from service until June 2007.  

In June 2007, the Veteran underwent a VA audio examination.  
Testing completed at this time showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
20
30
35
LEFT
15
15
20
40
50

The Veteran had word recognition of 94 percent in the right ear 
and 96 percent in the left ear using the Maryland CNC test.  The 
examiner noted the Veteran had mild to severe sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  The examiner opined 
that it is not likely that the Veteran's current hearing loss is 
due to military noise exposure.  The examiner explained that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary threshold shift.  This shift disappears in 16 
to 48 hours after exposure to loud noise.  If the hearing does 
not recover completely from a temporary threshold shift, a 
permanent hearing loss exists.  Because the damage is done when 
exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  Therefore, the examiner further explained, 
because the Veteran had normal bilateral hearing sensitivity at 
separation from service, he did not incur a permanent hearing 
loss as a result of military noise exposure, and additional noise 
exposure and aging, since military separation, are likely 
contributing factors in the Veteran's hearing loss.  

Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran states that his 
hearing loss is a result of his work as an aircraft mechanic.  
However, two examinations one month prior to the Veteran's 
separation from service showed no hearing loss, and the Veteran 
did not seek treatment for hearing loss until thirty-eight years 
after his separation from military service.  This fact weighs 
against the Veteran's claim.

The Board appreciates the Veteran's belief that his hearing loss 
was caused during his military service.  While the Veteran is 
credible to report on his symptoms, the Board will nonetheless 
give more evidentiary weight to the objective medical evidence 
found in his treatment records and reported by the VA examiner 
because they are based on the objective medical evidence seen in 
the medical records as reported on by medical experts.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The 
evidence deemed most probative by the Board demonstrates that the 
Veteran's bilateral hearing loss is not related to military noise 
exposure and did not begin during service or within one year of 
discharge from service.  Based on the evidence of record, the 
Board finds that service connection for bilateral hearing loss 
must be denied on both direct and presumptive bases.

(continued on next page)




ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


